******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
DOMENIC CAMMAROTA v. ANTHONY M. GUERRERA
              (AC 34521)
                   Beach, Bear and Keller, Js.
   Argued September 18, 2013—officially released March 18, 2014

  (Appeal from Superior Court, judicial district of
              Fairfield, Radcliffe, J.)
 John R. Williams, for the appellant (plaintiff).
Dennis J. Kokenos, for the appellee (defendant).
                          Opinion

  BEACH, J. The plaintiff, Domenic Cammarota,
appeals following the judgment of the trial court direct-
ing a verdict in favor of the defendant, Anthony M.
Guerrera. The plaintiff claims that the court erred in
granting the motion for a directed verdict as to the
counts of his complaint alleging (1) professional negli-
gence and (2) breach of fiduciary duty.1 We agree with
his first claim and disagree with his second claim.
  Evidence introduced at trial includes the following
relevant facts, which we construe in the light most
favorable to the plaintiff. See Curran v. Kroll, 303 Conn.
845, 855–56, 37 A.3d 700 (2012). The plaintiff and his
brother, Alfonso Cammarota, were involved in the
development of real property. They retained the defen-
dant as counsel, and the defendant prepared an
agreement that was agreed to by the plaintiff and by
Alfonso Cammarota, who signed it both individually
and on behalf of Bella Investors, LLC, his construction
company, in December, 2004. The agreement conveyed
real estate known as 3404 Madison Avenue in Bridge-
port (property), in which the plaintiff and Alfonso Cam-
marota each owned a 50 percent interest, to 3404
Madison Avenue, Inc. The plaintiff was president, secre-
tary and treasurer of the stock corporation, 3404 Madi-
son Avenue, Inc.; the plaintiff and Alfonso Cammarota
each owned 50 percent of the shares of stock in 3404
Madison Avenue, Inc. The agreement further provided
that Bella Investors, LLC, would construct six condo-
minium units on the property and that ‘‘the net proceeds
of the first three units nearest Madison Avenue would
belong to [the plaintiff] and the net proceeds of the three
units further from the street shall belong to [Alfonso
Cammarota].’’ The agreement provided for the payment
of construction costs.
   Following the construction of the condominium
units, a check for $215,000 payable to the plaintiff was
handed to Alfonso Cammarota by either the defendant
or an employee in the defendant’s law office. Three
checks payable to 3404 Madison Avenue, Inc., in the
amounts of $269,003.68, $12,558.41, and $189,005.48,
respectively, were also delivered to Alfonso Cammar-
ota. The check payable to the plaintiff was deposited,
without proper endorsement, into the account of
Alfonso Cammarota in May, 2005. The plaintiff’s action
is based on the supposition that the defendant tortiously
delivered the plaintiff’s check to Alfonso Cammarota.
  The plaintiff testified that he had had ‘‘concern[s]
about [Alfonso Cammarota] which I expressed to [the
defendant].’’2 The plaintiff did not discover that the
checks had been given to Alfonso Cammarota until he
went to the defendant’s office to collect his share of
the proceeds, where the defendant informed him that
he had previously handed the checks, including the one
payable to the plaintiff, to his brother.
   The plaintiff initiated an action against the defendant
alleging legal malpractice,3 conversion and breach of
fiduciary duty. At a jury trial, the plaintiff’s counsel
offered evidence through the testimony of the plaintiff,
the defendant, and Vincent Longo, an employee at the
bank where the check was deposited. After the plaintiff
had rested, the defendant moved for a directed verdict
as to all three counts of the plaintiff’s complaint. The
court granted the motion. This appeal followed.
   ‘‘Whether the evidence presented by the plaintiff was
sufficient to withstand a motion for a directed verdict
is a question of law, over which our review is plenary.
. . . Directed verdicts are not favored. . . . A trial
court should direct a verdict only when a jury could
not reasonably and legally have reached any other con-
clusion. . . . In reviewing the trial court’s decision to
direct a verdict in favor of a defendant we must consider
the evidence in the light most favorable to the plaintiff.
. . . Although it is the jury’s right to draw logical deduc-
tions and make reasonable inferences from the facts
proven . . . it may not resort to mere conjecture and
speculation. . . . A directed verdict is justified if . . .
the evidence is so weak that it would be proper for the
court to set aside a verdict rendered for the other party.’’
(Citation omitted; internal quotation marks omitted.)
Curran v. Kroll, supra, 303 Conn. 855–56.
   ‘‘A verdict may be directed . . . where the claim is
that there is insufficient evidence to sustain a favorable
verdict. . . . [T]o establish a prima facie case, the pro-
ponent must submit evidence which, if credited, is suffi-
cient to establish the fact or facts which it is adduced
to prove. . . . [T]he evidence offered by the plaintiff
is to be taken as true and interpreted in the light most
favorable to [the plaintiff], and every reasonable infer-
ence is to be drawn in [the plaintiff’s] favor. . . .
[W]hether the plaintiff has established a prima facie
case is a question of law, over which our review is
plenary.’’ (Citations omitted; internal quotation marks
omitted.) Schweiger v. Amica Mutual Ins. Co., 110
Conn. App. 736, 739, 955 A.2d 1241, cert. denied, 289
Conn. 955, 961 A.2d 421 (2008).
                             I
  The plaintiff first claims that the court erred in grant-
ing the motion for a directed verdict as to the count of
the complaint alleging professional negligence or legal
malpractice. The plaintiff raises two reasons why in his
view the court erred in dismissing this count. The court
erred, he argues, in dismissing the claim on the grounds
that expert testimony, required in most professional
negligence or legal malpractice actions, was lacking
and any delict on the part of the defendant did not
proximately cause harm to the plaintiff. We agree with
the plaintiff.
                             A
  The plaintiff argues that the court erred in holding
that he was required to present expert testimony to
prove his claim of professional negligence. We agree.
   First, it is not at all clear that the count actually
sounded in professional negligence. In order for a claim
to sound in professional negligence, it must be alleged
that (1) the defendant is sued in his or her capacity
as a professional, (2) the alleged negligence is of a
specialized professional nature that arises out of the
professional relationship, and (3) the alleged negligence
is substantially related to the professional conduct and
involved the exercise of professional judgment. See Tri-
mel v. Lawrence & Memorial Hospital Rehabilitation
Center, 61 Conn. App. 353, 358, 764 A.2d 203, appeal
dismissed, 258 Conn. 711, 784 A.2d 889 (2001).4
   The plaintiff alleged legal malpractice, but the label-
ing of the claim is not necessarily dispositive. ‘‘[T]he
interpretation of pleadings is always a question of law
for the court . . . . Our review of the trial court’s inter-
pretation of the pleadings therefore is plenary. . . .
Furthermore, in determining the nature of a pleading
filed by a party, we are not bound by the label affixed
to that pleading by the party.’’ (Citation omitted; internal
quotation marks omitted.) Selimoglu v. Phimvongsa,
119 Conn. App. 645, 651–52, 989 A.2d 121, cert. denied,
296 Conn. 902, 991 A.2d 1103 (2010).
   The count alleged that the defendant prepared con-
tractual documents outlining the plans for construction
of the condominium units and distribution of the even-
tual proceeds. Assets from the sale of the units were
deposited in the defendant’s trust account. Certain
amounts were due to the plaintiff individually. Without
right, the defendant delivered all proceeds to Alfonso
Cammarota. The plaintiff claimed that this behavior on
the part of the defendant was negligent and fell below
the minimum standard of care.
    The evidence in dispute at trial did not involve an
arcane issue implicating professional judgment. Rather,
evidence was introduced to show that the defendant
prepared a check payable to the plaintiff, but handed
it to Alfonso Cammarota, who arranged to have it depos-
ited in a bank account not belonging to the plaintiff.
Although the language in the complaint could reason-
ably be construed to describe the exercise of profes-
sional judgment—such as contract interpretation and
professional obligations—the evidence, also consistent
with the complaint, suggested a more straightforward
scenario easily understandable by one not versed in
the law.
  There may be some ambiguity, then, as to whether
the action realistically sounded in professional negli-
gence or in ordinary negligence. If the case ultimately
required resolution of the question of whether the
defendant committed professional negligence, then
ordinarily expert testimony would be required to prove
the applicable standard of care and, perhaps, deviation
from the standard of care. ‘‘The determination of
whether expert testimony is needed to support a claim
of legal malpractice presents a question of law. . . .
Accordingly, our review is plenary. . . . Generally, to
prevail on a legal malpractice claim, in Connecticut, a
plaintiff must present expert testimony to establish the
standard of proper professional skill or care. . . . Not
only must the plaintiffs establish the standard of care,
but they must also establish that the defendant’s con-
duct legally caused the injury of which they complain.’’
(Citation omitted; internal quotation marks omitted.)
Moore v. Crone, 114 Conn. App. 443, 446, 970 A.2d 757
(2009). If, on the other hand, the case realistically
required resolution of an issue of ordinary negligence,
then the usual rule is that expert testimony is not
required, but rather the jury is to apply the standard of
the reasonably prudent person in the same circum-
stances. See, e.g., Marfyak v. New England Transporta-
tion Co., 120 Conn. 46, 48, 179 A. 9 (1935). Even in
cases clearly alleging professional negligence, however,
expert testimony is not required if the issues in dispute
are not beyond the knowledge of the ordinary juror.
‘‘[Legal] malpractice claims do not necessarily require
expert testimony. Although a court requires expert testi-
mony to establish the relevant standard of care in most
cases . . . [s]ome aspects of a [legal] malpractice
action are considered to be within the realm of a jury’s
knowledge . . . and, thus, do not require expert testi-
mony.’’ (Citations omitted; internal quotation marks
omitted.) Trimel v. Lawrence & Memorial Hospital
Rehabilitation Center, supra, 61 Conn. App. 360; see
also Ciarlelli v. Romeo, 46 Conn. App. 277, 283, 699
A.2d 217 (1997) (‘‘[w]hile expert testimony is permitted
in a great many instances, it is required only when the
question involved goes beyond the field of ordinary
knowledge and experience of judges and jurors’’
[emphasis omitted]).
   The question of whether expert testimony is required
is not resolved by characterizing the case as sounding
in legal malpractice or ordinary negligence, but rather
by determining whether the issue, unaided by expert
testimony, is within the realm of a jury’s ordinary knowl-
edge. Thus, professional negligence claims do not nec-
essarily require expert testimony, and claims of
ordinary negligence may require expert testimony. The
appropriate question is whether the issue can be reliably
decided by a jury without the assistance of expert testi-
mony. The court reasoned that expert testimony was
required because the act of giving the checks to Alfonso
Cammarota properly was viewed in the context of com-
plicated transactions in which the defendant had a long-
standing relationship with both parties. The defendant
had drafted the agreement and the documents of incor-
poration, and Alfonso Cammarota’s role included
obtaining and paying subcontractors.5 If resolution of
the matter depended on the interpretation of complex
contractual language or the application of standards
peculiar to the practice of the legal profession, then
expert testimony may well be required if the plaintiff
is to prevail.
   Viewed most favorably to the plaintiff, however, this
case presented a simple matter of the defendant’s hand-
ing a person a check, payable to someone else, after
the defendant had been warned6 about that person.
Although the jury may well not have made inferences
nor drawn conclusions favorable to the plaintiff had
the case reached the jury, the scenario was one which,
in the light viewed most favorably to the plaintiff, was
comprehensible by an ordinary juror. The question of
whether handing a check to the wrong person consti-
tutes negligence is within the common experience of
the jury and does not require the use of peculiar or
specialized knowledge. See Hatchett v. W2X, Inc., 993
N.E.2d 944, 965–67 (Ill. App. 2013) (expert testimony
not needed in claim of legal malpractice where attorney,
inter alia, gave to third party sale proceeds check pay-
able to client), cert. denied, 996 N.E.2d 13 (Ill. 2013);
Asphalt Engineers v. Galusha, 160 Ariz. 134, 135–36,
770 P.2d 1180 (App. 1989) (negligence obvious so as
not to require expert testimony where complaint alleged
that attorney failed to follow instructions to deliver
client’s check owed to third party but rather put check
in file with ‘‘void’’ written on it); see also 7 Am. Jur. 2d
273, Attorneys at Law § 225 (2007) (‘‘[t]he most appro-
priate application of the common knowledge doctrine
regarding the necessity of expert testimony in a legal
malpractice action involves situations where the care-
lessness of the defendant attorney is readily apparent
to anyone of average intelligence and ordinary expe-
rience’’).
  As previously discussed, the court viewed the case as
one involving more complex issues not readily resolved
without the assistance of expert testimony. A court is
not to grant a motion for a directed verdict, however,
unless the jury could not reasonably have reached a
verdict in the plaintiff’s favor, under the construction
of the case most favoring the plaintiff. Because one
construction of the case, viewed most favorably to the
plaintiff, did not require expert testimony, the court
erred in directing a verdict as to the legal malpractice
count on the ground that the plaintiff failed to present
expert testimony.7
                             B
  The plaintiff next argues that the court erred in grant-
ing the defendant’s motion for a directed verdict as to
the count of professional negligence on the ground that
the plaintiff had not presented evidence of proximate
cause as a matter of law. We agree.
  As stated previously, ‘‘[w]hether the evidence pre-
sented by the plaintiff was sufficient to withstand a
motion for a directed verdict is a question of law, over
which our review is plenary.’’ Curran v. Kroll, supra,
303 Conn. 855.
   The court concluded that granting the defendant’s
motion for a directed verdict as to the count alleging
legal malpractice or professional negligence was appro-
priate for the additional reason that the plaintiff had not
presented sufficient evidence to establish proximate
cause. The court stated that there was no evidence that
the defendant knew or had reason to know that Alfonso
Cammarota would create a separate bank account and
would deposit the checks, including the check payable
to the plaintiff, in that account. The court reasoned that
exhibit 58 demonstrated that it was the action of Alfonso
Cammarota, perhaps in concert with Vincent Longo, a
bank employee who deposited the plaintiff’s check into
Alfonso Cammarota’s account without a proper
endorsement, that caused harm to the plaintiff, rather
than any action of the defendant.
   ‘‘To prevail on a negligence claim, a plaintiff must
establish that the defendant’s conduct legally caused
the injuries . . . . The first component of legal cause
is causation in fact . . . . The test for cause in fact is,
simply, would the injury have occurred were it not for
the actor’s conduct. . . . The second component of
legal cause is proximate cause . . . . [T]he test of
proximate cause is whether the defendant’s conduct
is a substantial factor in bringing about the plaintiff’s
injuries. . . . Further, it is the plaintiff who bears the
burden to prove an unbroken sequence of events that
tied his injuries to the [defendant’s conduct]. . . . The
existence of the proximate cause of an injury is deter-
mined by looking from the injury to the negligent act
complained of for the necessary causal connection.
. . . This causal connection must be based upon more
than conjecture and surmise.’’ (Citations omitted; inter-
nal quotation marks omitted.) Paige v. St. Andrew’s
Roman Catholic Church Corp., 250 Conn. 14, 24–26,
734 A.2d 85 (1999). Proximate cause has been defined
in case law as ‘‘[a]n actual cause that is a substantial
factor in the resulting harm . . . . The proximate
cause requirement tempers the expansive view of cau-
sation [in fact] . . . by the pragmatic . . . shaping [of]
rules which are feasible to administer, and yield a work-
able degree of certainty. . . . Remote or trivial [actual]
causes are generally rejected because the determination
of the responsibility for another’s injury is much too
important to be distracted by explorations for obscure
consequences or inconsequential causes. . . . In
determining proximate cause, the point beyond which
the law declines to trace a series of events that exist
along a chain signifying actual causation is a matter of
fair judgment and a rough sense of justice . . . This
definition of proximate cause implicitly includes . . .
[a limitation on] the defendant’s liability to foreseeable
bounds.’’ (Citation omitted; internal quotation marks
omitted.) Barry v. Quality Steel Products, Inc., 263
Conn. 424, 441 n.17, 820 A.2d 258 (2003).
  ‘‘The question of proximate causation . . . belongs
to the trier of fact because causation is essentially a
factual issue. . . . It becomes a conclusion of law only
when the mind of a fair and reasonable [person] could
reach only one conclusion; if there is room for a reason-
able disagreement the question is one to be determined
by the trier as a matter of fact.’’ (Internal quotation
marks omitted.) Turrell v. Dept. of Mental Health &
Addiction Services, 144 Conn. App. 834, 845, 73 A.3d
872, cert. denied, 310 Conn. 930, 78 A.3d 857 (2013).
   The plaintiff presented evidence that the defendant
or one of the defendant’s employees gave a check pay-
able to the plaintiff to Alfonso Cammarota, that a bank
employee let him deposit it without a proper endorse-
ment, and that the plaintiff in some manner warned
the defendant about Alfonso Cammarota. Whether the
defendant’s actions were a substantial factor in the
check being placed in Alfonso Cammarota’s bank
account without a proper endorsement, as tempered
by the concept of foreseeability; see Barry v. Quality
Steel Products, Inc., supra, 263 Conn. 441 n.17; is a
question properly for the jury.9 The defendant’s handing
the check to Alfonso Cammarota rather obviously satis-
fied the ‘‘but for’’ test for causation. The further issue
of proximate cause was appropriately one for the jury
to decide. We conclude that the court improperly
granted the defendant’s motion for a directed verdict
as to the claim sounding in professional negligence.
                            II
  The plaintiff last claims that the court erred in grant-
ing the motion for a directed verdict as to his claim of
breach of fiduciary duty. We disagree.
   The court reasoned that granting the defendant’s
motion for a directed verdict as to the count alleging
breach of fiduciary duty was proper because there was
no evidence of fraud, self-dealing or conflict of interest
on the part of the defendant. The plaintiff argues that
the court erred in determining that there was no conflict
of interest. He contends that the following evidence
presented was sufficient for a jury to conclude that
there was a breach of fiduciary duty: there was an
attorney-client relationship in which the plaintiff
entrusted his affairs to the defendant, and the defendant
delivered checks payable to the plaintiff and the plain-
tiff’s corporation to Alfonso Cammarota, despite being
on notice of a financial conflict of interest between the
plaintiff and Alfonso Cammarota. The plaintiff acknowl-
edges in his brief that not every breach of duty in the
context of an attorney-client relationship is a breach
of fiduciary duty. ‘‘Professional negligence implicates
a duty of care, while breach of a fiduciary duty impli-
cates a duty of loyalty and honesty.’’ Beverly Hills Con-
cepts, Inc. v. Schatz & Schatz, Ribicoff & Kotkin, 247
Conn. 48, 57, 717 A.2d 724 (1998).
   ‘‘[A] fiduciary or confidential relationship is charac-
terized by a unique degree of trust and confidence
between the parties, one of whom has superior knowl-
edge, skill or expertise and is under a duty to represent
the interests of the other. . . . The universe of fidu-
ciary relationships is not static. Rather than attempt to
define a fiduciary relationship in precise detail and in
such a manner to exclude new situations, we have
instead chosen to leave the bars down for situations in
which there is a justifiable trust confided on one side
and a resulting superiority and influence on the other.
. . . [A]lthough we have not expressly limited the appli-
cation of . . . traditional principles of fiduciary duty
to cases involving only fraud, self-dealing or conflict of
interest, the cases in which we have invoked them have
involved such deviations.’’ (Citations omitted; emphasis
in original; internal quotation marks omitted.) Di Teresi
v. Stamford Health System, Inc., 142 Conn. App. 72,
94, 63 A.3d 1011 (2013). A ‘‘breach of a fiduciary duty
implicates a duty of loyalty and honesty.’’ Beverly Hills
Concepts, Inc. v. Schatz & Schatz, Ribicoff & Kotkin,
supra, 247 Conn. 57.
  The first component of a breach of fiduciary duty is
present in this case because an attorney-client relation-
ship imposes a fiduciary duty on the attorney. See
Matza v. Matza, 226 Conn. 166, 184, 627 A.2d 414 (1993).
With regard to the second component, the court prop-
erly determined that, as a matter of law, there was no
conflict of interest in a traditional sense.10
   The plaintiff does not indicate what specific type of
conflict of interest was presented by the evidence,11 but
in his brief he seems to refer to a concurrent conflict
of interest based on a dual representation of the plaintiff
and Alfonso Cammarota. Rule 1.7 (a) of the Rules of
Professional Conduct12 provides: ‘‘Except as provided
in subsection (b), a lawyer shall not represent a client
if the representation involves a concurrent conflict of
interest. A concurrent conflict of interest exists if: (1)
the representation of one client will be directly adverse
to another client; or (2) there is a significant risk that the
representation of one or more clients will be materially
limited by the lawyer’s responsibilities to another client,
a former client or a third person or by a personal interest
of the lawyer.’’ ‘‘Loyalty and independent judgment are
essential elements in the lawyer’s relationship to a cli-
ent. Concurrent conflicts of interest can arise from the
lawyer’s responsibilities to another client, a former cli-
ent or a third person or from the lawyer’s own interests.’’
Rules of Professional Conduct 1.7, commentary. Rule
1.7 of the Rules of Professional Conduct ‘‘concerns con-
flicts of interest that may arise when an attorney repre-
sents a client and such representation will be directly
adverse to another client.’’ Cheverie v. Ashcraft & Gerel,
65 Conn. App. 425, 434, 783 A.2d 474, cert. denied, 258
Conn. 932, 785 A.2d 228 (2001).
   The plaintiff did not submit evidence that the defen-
dant’s representation of him was directly adverse to
that of Alfonso Cammarota, nor can it logically be
inferred that any misplaced loyalty motivated the han-
dling of the check. There simply was nothing in the legal
representation of them that presented a professional
conflict of interest. Rather, the plaintiff presented evi-
dence that he warned the defendant about Alfonso Cam-
marota and that the defendant or someone in his office
gave the four checks—including one made out to the
plaintiff—to Alfonso Cammarota. There has been no
suggestion that the defendant intended to benefit
Alfonso Cammarota at the expense of the plaintiff. Any
construction of a scenario involving divided loyalty or
adverse interests would be, on the evidence presented
in this case, a product of unmitigated speculation and
conjecture, which is an impermissible basis on which
to deny a motion for a directed verdict. See Curran v.
Kroll, supra, 303 Conn. 856. On the evidence presented,
the defendant’s act in giving the checks to Alfonso Cam-
marota may have presented a jury question regarding
negligence, in that there perhaps may have been a
breach of a duty to exercise ordinary care, but did not
demonstrate a breach of the duty of loyalty or honesty.
Negligence alone is insufficient to support a claim of
a breach of fiduciary duty. ‘‘Professional negligence
alone . . . does not give rise automatically to a claim
for breach of fiduciary duty. Although an attorney-client
relationship imposes a fiduciary duty on the attorney
. . . not every instance of professional negligence
results in a breach of that fiduciary duty. . . . Profes-
sional negligence implicates a duty of care, while breach
of a fiduciary duty implicates a duty of loyalty and
honesty.’’ (Citations omitted; internal quotation marks
omitted.) Beverly Hills Concepts, Inc. v. Schatz &
Schatz, Ribicoff & Kotkin, supra, 247 Conn. 56–57.
Because the duty of loyalty and honesty is not impli-
cated by the facts viewed most favorably to the plaintiff,
the court acted properly in granting the defendant’s
motion for a directed verdict with respect to the count
of the complaint alleging breach of fiduciary duty.
  The judgment is reversed as to the legal malpractice
count, and the case is remanded for further proceedings
according to law. The judgment is affirmed in all
other respects.
      In this opinion the other judges concurred.
  1
    The court also directed a verdict as to the final count of the three count
complaint, which alleged conversion. The court’s judgment as to this count
has not been challenged on appeal.
  2
    See footnote 6 of this opinion.
  3
    This count alleged that ‘‘the defendant was negligent in his handling of
the plaintiff’s affairs and fell below the minimum standard of care for an
attorney in the practice of his profession.’’ For convenience, we use the
terms ‘‘legal malpractice’’ and ‘‘professional negligence’’ interchangeably.
   4
     Trimel arose in the context of a claim of medical, not legal, malpractice.
The considerations as to what sorts of activities implicate professional
judgment, and thus what sorts of claims aptly fall into the category of
professional negligence, are the same.
   5
     Alfonso Cammarota was the contractor on the project. The plaintiff
testified that he did not attend any of the closings.
   6
     The evidence regarding the ‘‘warning’’ was not precise. The evidence,
however, must be considered in the light most favorable to the plaintiff.
   On direct examination, the plaintiff was asked, ‘‘[D]id you explain to the
defendant your desire that your financial interest should be protected in
this transaction?’’ The plaintiff responded ‘‘yes’’ and elaborated, ‘‘I said how
do I know . . . that I’m gonna end up with my share, and [the defendant]
said, it’s in the contract.’’
   The defendant’s counsel asked on cross-examination if the plaintiff had
the opinion that Alfonso Cammarota was ‘‘a crook’’ when he ‘‘started this
transaction.’’ The plaintiff responded, ‘‘[a] little bit, yeah.’’ The defendant’s
counsel questioned whether the plaintiff had ever told the defendant that
he ‘‘should not trust [Alfonso Cammarota].’’ The plaintiff answered, ‘‘Not
in those words. I had questioned the contract.’’
   The following colloquy subsequently occurred between the plaintiff and
the defendant’s counsel:
   ‘‘[The Defendant’s Counsel]: And . . . you’ve already testified that you
didn’t tell [the defendant] that . . . he had to be aware of [Alfonso Cam-
marota]?
   ‘‘[The Plaintiff]: I did. I actually . . . I thought I did.
   ‘‘[The Defendant’s Counsel]: You already said in sum [Alfonso Cammarota]
was a crook.
   ‘‘[The Plaintiff]: I didn’t say—no. I . . . didn’t say that he was a crook.
I have concern[s] about my brother which I expressed to [the defendant].
I didn’t use that word, ‘‘crook,’’ no.’’
   7
     If consideration of the case had required resolution of a legal question,
such as whether the defendant exercised acceptable legal judgment in
determining to whom the check ought to be payable, the result may have
been different.
   8
     Exhibit 5 was a memo to Vincent Longo, a bank employee, indicating
that bank policies had not been followed when the check payable to the
plaintiff was deposited into Alfonso Cammarota’s bank account without
proper endorsement.
   9
     We note that wrongful depositing of a check may be within the foresee-
able scope of the risk created by negligently transferring the check. See
Barry v. Quality Steel Products, Inc., supra, 263 Conn. 441 n.17.
   10
      There also was no evidence presented of fraud or self-dealing. The
plaintiff does not contest the court’s conclusion in this regard.
   11
      In addition to ‘‘where an attorney’s own interest conflicts with his client’s
best interest; see Phillips v. Warden, 220 Conn. 112, 137–40, 595 A.2d 1356
(1991); a nonexhaustive list of recognized conflicts of interest include the
following: representation of codefendants by a single attorney; see State v.
Williams, 203 Conn. 159, 167, 523 A.2d 1284 (1987); where interests of an
attorney’s client conflict with interests of a former client of the attorney;
see State v. Bunkley, 202 Conn. 629, 652, 522 A.2d 795 (1987); and where
an attorney may be a necessary witness. See State v. Crespo, 246 Conn. 665,
684, 684 n.14, 718 A.2d 925 (1998), cert. denied, 525 U.S. 1125, 119 S. Ct
911, 142 L. Ed. 2d 909 (1999); see also generally Rules of Professional
Conduct 1.7 through 1.11.’’ Abrams v. Commissioner of Correction, 119
Conn. App. 414, 419 n.4, 987 A.2d 370, cert. denied, 295 Conn. 920, 991 A.2d
564 (2010).
   12
      ‘‘[A] violation of a rule of professional conduct does not give rise to a
cause of action nor should it create any presumption that a legal duty
has been breached.’’ (Internal quotation marks omitted.) Updike, Kelly &
Spellacy, P.C. v. Beckett, 269 Conn. 613, 636 n.17, 850 A.2d 145 (2004); see
also Rules of Professional Conduct, scope. The code, however, is useful in
describing conflicts.